ORDER
This matter having been duly presented to the Court, it is ORDERED that PAUL A. DYKSTRA of HASBROUCK HEIGHTS, who was admitted to the bar of this State in 1974, and who was suspended from the practice of law for a period of three months effective April 19, 1999, by Order of this Court dated March 24, 1999, be restored to the practice of law, effective immediately;
*43And it is further
ORDERED that PAUL A. DYKSTRA shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court.